United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 26, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-30270


                         LAURIE WEISS STRONG,

                                                Plaintiff-Appellant,

                                VERSUS


 UNIVERSITY HEALTH CARE SYSTEM, L.L.C., d/b/a TULANE UNIVERSITY
                      HOSPITAL AND CLINIC,

                                                Defendant-Appellee.



          Appeal from the United States District Court
              for the Eastern District of Louisiana




Before REAVLEY, DeMOSS, and BENAVIDES, Circuit Judges.

DeMOSS, Circuit Judge:

                             INTRODUCTION

     Plaintiff-Appellant Laurie Strong challenges the district

court’s grant of summary judgment in favor of University Healthcare

System, L.C. (“UHS”) dismissing her Title VII retaliation claims.

We must decide whether, within the applicable McDonnell Douglas

burden-shifting framework, Strong has shown that UHS would not have

terminated her employment “but for” its alleged retaliatory motive.

                          FACTUAL BACKGROUND

     UHS is a large hospital in Louisiana. Prior to the termination
of her employment, Strong worked for approximately two years as a

nurse coordinator in the “liver department” of UHS’s Abdominal

Transplant Center.

       On December 15, 2003, Strong attended a UHS meeting called by

Susan   Andrews,   one   of    Strong’s    numerous    supervisors.    At   the

meeting, Strong complained that Dr. Douglas Slakey, a surgeon,

discriminated against her because she is a woman. Strong cited

three separate incidents: (1) he called her lazy; (2) he called her

stupid and lazy and screamed at her; and (3) he got angry at her

during a meeting.

       In January 2004, Strong asked Andrews about the status of her

complaint against Dr. Slakey. Andrews responded that it was under

consideration and that the details were confidential. Soon after,

Andrews met with Strong and reaffirmed that the matter was being

reviewed and that further details were confidential.

       Before and after Strong complained about Dr. Slakey’s work

conduct, however, Strong’s conduct also was called into question.

Between late 2003 and early 2004, numerous patients, co-workers,

supervisors and doctors complained about Strong’s behavior in the

workplace.

       Specifically, (1) in October 2003, a staff member reported

that    Strong   asked   her   to   perform   duties   that   were    Strong’s

responsibility to perform; (2) in December 2003, a patient’s

husband reported that Strong was rude and demeaning to his wife;



                                       2
(3) in mid-January 2004, a surgeon reported that, in front of new

employees, Strong inappropriately commented that physicians at UHS

use livers that are “no good” and “high risk”; (4) in late-January

2004, Jeannette Hammond and Louis Larmeu, two more of Strong’s

supervisors, reported that during a meeting initiated to address

other matters, Strong brought up her complaint against Dr. Slakey

and persisted in knowing its status; (5) also in late-January 2004,

Marian O’Rourke, Director of Nursing and seemingly Strong’s most

direct supervisor, reported that Strong’s attitude was combative

when given orders; (6) on January 30, 2004, a patient filed an

official grievance against Strong regarding her treatment of him;

(7) in mid-February 2004, a staff member reported that Strong

refused to see a patient who had been waiting in a room for over an

hour; (8)   also   in   mid-February   2004,   a   nurse   under   Strong’s

supervision complained that Strong mistreated him; and (9) in

general, UHS employees observed that Strong continuously showed

supervisors little respect and challenged their authority.

     Strong was “talked to” or “counseled” by different supervisors

after a number of the incidents. Although Strong does not explain

exactly what the “talks” or “counselings” entailed, they appear to

have been informal and brief discussions initiated to address the

substance of particular complaints made against Strong. Strong

disagrees with the allegations underlying some of the complaints.

Importantly, however, she does not allege that the complaints were



                                   3
made in retaliation for her complaint against Dr. Slakey.

     Strong’s    alleged      disruptiveness       continued   even    after

supervisors confronted her. On March 3, 2004, O’Rourke implemented

a new policy requiring that lab reports be entered by clerks rather

than nurse coordinators. Strong commented that the new policy was

“silly.” To UHS supervisors, the comment was another example of

Strong’s tendency to challenge authority and exhibit a negative or

hostile attitude in the workplace.

     On March 10, 2004, O’Rourke asked Strong to call the operating

room to check on a transplant patient. Strong resisted and had to

be asked multiple times to make the call. Later that day, a doctor

reported to Hammond (again, one of Strong’s supervisors) that

Strong (1) made negative comments about a transplant patient before

the patient had even been seen by a doctor, and (2) improperly

steered patients away from certain doctors.

     On March 11, 2004, during a meeting with Andrews and O’Rourke,

Strong became combative and aggressive after being asked to inform

a supervisor when “dealing with a non-liver patient.” She accused

them of “threatening her.” In response, Andrews and O’Rourke asked

a Human Resources (“HR”) employee to join the meeting. It ended

when Strong asked one supervisor if she “was done.”

       Later    that   day,   a   staff   member    reported   that   Strong

erroneously characterized a patient as an alcohol drinker not

eligible for a liver transplant. Strong got the misinformation from



                                     4
a page from a different patient’s file, which mistakenly had been

placed in the wrong file by a clerk. However, UHS partially faulted

Strong for not catching the error, which it determined should have

been noticed after an adequate reading of the entire file.

      According to UHS, the incident was the proverbial straw that

broke the camel’s back. Andrews decided to suspend Strong with pay.

Strong then told HR she thought she was being retaliated against.

But   when    HR    asked      Strong   to       expand      on   her   allegation     of

retaliation, she refused.

      Days later, HR asked Strong to come to a meeting to explain

her allegation of retaliation. Strong came to the meeting, but

provided     HR    with   no    evidence         of   retaliation.      HR   ultimately

concluded that Strong’s retaliation allegation had no merit.

      On March 25, 2004, HR called Strong to another meeting. There,

UHS provided Strong with reasons for her continued suspension: poor

performance       and   improper    work         conduct,     including      redirecting

patients away from certain doctors, presenting patients in a

negative fashion, arguing with superiors, and engaging in behavior

obstructive to various department policies. Strong provided no

evidence     at    that   time    suggesting          that    the   real     reason   was

retaliation.

      After   further       investigation         and   consideration,        UHS   fired

Strong on March 31, 2004, citing the numerous incidents outlined

above. The decision was made collectively by her many supervisors.



                                             5
                        PROCEDURAL HISTORY

     On November 24, 2004, Strong filed a complaint against UHS

alleging violations of Title VII and Louisiana law. First, she

alleged gender discrimination based on the incidents with Dr.

Slakey. Second, she alleged retaliation based on her termination a

few months after complaining of discrimination.

     UHS moved for summary judgment, asking that the discrimination

claims be dismissed because the three incidents with Dr. Slakey

were too insignificant to be actionable, and that the retaliation

claims be dismissed because Strong failed to present legally

sufficient evidence that UHS’s stated reasons for firing Strong

were pretextual.

     The district court agreed with both of UHS’s arguments and

dismissed Strong’s claims. On appeal, Strong does not challenge the

dismissal of her gender discrimination claims. She does, however,

challenge the dismissal of her retaliation claims.1

                            DISCUSSION

A. Standard of Review

     We review a district court’s grant of summary judgment de



     1
      Strong filed two retaliation claims, one under Title VII and
another under Louisiana’s “whistleblower” statute, LA. REV. STAT.
ANN. § 23:967 (1997). But, as the district court recognized, the
standards governing both claims are materially indistinguishable.
See, e.g., Smith v. AT&T Solutions, Inc., 90 F. App’x 718 (5th Cir.
1994) (unpublished); Imbornone v. Treasure Chest Casino, No. 04-
2150, 2006 WL 1235979, at *3 (E.D. La. May 3, 2006).


                                 6
novo, applying the same legal standard as the district court.

Chacko v. Sabre, Inc., 473 F.3d 604, 609 (5th Cir. 2006). Summary

judgment is proper when there exists no genuine issue of material

fact and the movant is entitled to judgement as a matter of law.

FED. R. CIV. P. 56(c).

B. Legal Analysis

     1. Basic Retaliation Law

     Because Strong’s retaliation claims are based on a pretext

theory, our analysis is governed by the well-known McDonnell

Douglas test and its burden-shifting framework. Septimus v. Univ.

of Houston, 399 F.3d 601, 608 (5th Cir. 2005). Thus, to start,

Strong must make a prima facie showing that her termination was

retaliatory. Id. at 607. For summary judgment purposes only, UHS

conceded at the district court that Strong made a prima facie

showing.

     The burden then shifts to UHS to state a legitimate, non-

discriminatory reason for firing Strong. Id. UHS points to the long

list of occurrences between October 2003 and March 2004, and Strong

does not dispute that such occurrences provide an adequate, legal

reason for termination.

     Finally, the burden shifts back to Strong. Id. Her ultimate

burden is to show pretext; that is, to prove by a preponderance

that UHS fired her not for its stated reasons, but in retaliation

for her gender discrimination complaint against Dr. Slakey. See id.

                                 7
      2. Burden of Proof

      It is well established that Strong ultimately must “prove that

[UHS’s] stated reason for the adverse action was merely a pretext

for the real, retaliatory purpose.” Id. at 608. Surprisingly, the

parties disagree whether Strong must show that she would not have

been fired “but for” UHS’s alleged retaliatory purpose. Strong,

relying on numerous cases discussing the standard applicable to a

plaintiff’s prima facie case, suggests that she need only show a

“causal link” between the alleged retaliation and the adverse

employment action. However, the district court determined, and UHS

agrees, that the but for standard applies.

      We think our decision in Septimus leaves no doubt that the but

for standard controls: “The proper standard of proof . . . [for] a

Title VII retaliation claim is that the adverse employment action

. . . would not have occurred ‘but for’ [the] protected conduct.”

Id.   (emphasis    added)   (noting       that   the   Fifth   Circuit   has

“consistently held” that the but for standard applies and citing

numerous   cases   supporting   that      proposition).    Therefore,    the

district court applied the correct standard.

      Applying this standard, the question becomes: Has Strong put

forth legally sufficient summary judgment evidence that she would

not have been fired but for her complaint against Dr. Slakey (or

inversely, that she would not have been fired but for UHS’s alleged

retaliation)? Of course, because Strong cites and relies on the


                                      8
prima facie causation standard, she does not actually argue that

she meets the but for standard. Rather, she points to evidence that

she contends shows a “causal link” between the alleged retaliation

and the termination of her employment. Nevertheless, we will

analyze the evidence under the but for standard to determine

whether Strong has met her burden.

     3. Evidence of Retaliation

     Strong points primarily to two pieces of “evidence”: First,

according to Strong, UHS treated less severely other employees who

acted worse than she did; and second, there was a close temporal

proximity   between   her   complaint   against   Dr.   Slakey   and   the

termination of her employment.2

            a. UHS’s Treatment of Other Employees

     Strong’s first contention is that other employees, who Strong

alleges acted worse than she did, were disciplined less severely



     2
      Strong also argues that the fact the decision to fire her was
made collectively by all of her supervisors suggests retaliation.
We disagree with Strong’s reasoning. Contrary to Strong’s
assertion, the fact that the decision to fire her was made
collectively suggests no retaliation. Uniform agreement to fire her
strengthens UHS’s argument that poor performance and improper
conduct were the reasons she was fired. In addition, collective
decision-making is less susceptible to influence by an individual
with a retaliatory motive.
     Strong contends that another fact suggests retaliation: UHS
has “constantly changed” its reasons for firing her. However, our
review of the record has revealed no material change in UHS’s
position. From the start, UHS has cited various examples of poor
performance and improper conduct as its reasons for firing Strong.
     Thus, we reject both of these arguments and accord them no
weight in our pretext analysis.

                                   9
than her or not at all. This, Strong contends, suggests that

retaliation was UHS’s real motivation for firing her.

       Strong points to numerous employees and incidents to support

her contention. The following, according to Strong, are her two

best examples: (1) a doctor who had “a mental illness” and was

“responsible for the deaths of patients” was allowed to voluntarily

resign, and (2) a nurse coordinator who had “a drug problem” and

displayed “erratic” behavior was not disciplined. Strong contends

that she was fired simply for “reading a document which had been

misfiled,” which is less serious than the conduct of the other

employees.

       First, we must point out that UHS has never stated that it

fired Strong for reading a single, misfiled document. Rather, the

reading of the misfiled document was the last straw, which led to

her initial, paid suspension. UHS alleges that it decided to fire

her    after     reviewing    that       incident    along   with     the   other

approximately fourteen cited incidents (generally referred to by

UHS as “poor performance” or “improper conduct”). Regardless, we

are    not   convinced   that      any   of    Strong’s   examples,   which   are

supported      solely   by   her   own    self-serving    affidavit,    evidence

retaliation. Simply put, none of the examples involve a similarly

situated employee who received less severe treatment than Strong

did.

       Of the two examples above, the first involved a doctor, an



                                          10
employee considerably different than a nurse coordinator. We cannot

assume, nor require, that hospitals discipline doctors and nurse

coordinators in an identical fashion. In addition, the doctor

resigned voluntarily, something Strong very clearly was not willing

to do. UHS might very well have fired the doctor had he not

resigned. Thus, we are unable to say that this example evidences

retaliation against Strong.

     The    second   example   involves    a     nurse    coordinator,      but

dissimilar conduct. First, we know nothing about the alleged “drug

problem” or its severity. Similarly, Strong sheds no light on the

employees alleged “erratic” behavior. In any event, this particular

employee did not have the extensive disciplinary history Strong had

when she was fired. Again, we cannot say that this example suggests

retaliation against Strong.

     Strong has not shown that she was treated more harshly than

other employees under similar circumstances. Thus, we turn to

Strong’s only remaining argument.

            b. Temporal Proximity

     Citing Shirley v. Chrysler First, Inc., 970 F.2d 39 (5th Cir.

1992), Strong argues that the three and a half month time span

between    her   complaint   and   termination    is     solid   evidence    of

retaliation. As Strong notes, in Shirley we affirmed a district

court’s finding that the plaintiff, who had alleged retaliation,

proved but for causation. 970 F.2d at 43. The plaintiff was fired


                                     11
fourteen months after filing an EEOC complaint and just two months

after it was dismissed. Id. at 42-43. Strong’s conclusion is that

“summary judgment is simply inappropriate in retaliation cases

where the adverse employment decision follows closely on the heels

of the plaintiff’s complaint of discrimination.”

     Our   precedent    lends      no   support   whatsoever      to   Strong’s

position. In fact, we have stated just the opposite. In Rosenson v.

Alltel Information Services, after noting that the defendant stated

legitimate, nondiscriminatory reasons for firing the plaintiff, we

held that “[w]ithout more than timing allegations . . . summary

judgment in favor of [the defendant] was proper.” 373 F.3d 647, 656

(5th Cir. 2004).

     In addition, Strong has grossly mischaracterized our holding

in Shirley. The plaintiff in Shirley proved causation not by

relying solely on temporal proximity, but by also showing that she

had no disciplinary history during her nine years of employment and

quickly was fired for incidents for which no evidence existed. See

Shirley, 970 F.2d   at   43.     And,    importantly,   her     boss   made

disparaging comments about her EEOC complaint and “harassed [her]

to death about it” before firing her. Id.

     The circumstances surrounding Strong’s termination were very

different and are considerably less compelling legally: Strong was

not harassed at all about her gender discrimination complaint;

Strong had worked for UHS for two years, not nine; Strong’s


                                        12
disciplinary    record   was   not    completely     clean   prior    to    her

complaint; and Strong’s poor performance and improper conduct were

not unsubstantiated when she was fired. To the contrary, reports of

Strong’s     disruptiveness    came   from   every    direction      at    UHS:

subordinates, equals, supervisors, and patients.

     Thus, Strong is left with no evidence of retaliation save

temporal proximity. Again, temporal proximity alone is insufficient

to prove but for causation. See id. (noting that temporal proximity

is just “one of the elements in the entire calculation”).

     To prevent future litigants from relying on temporal proximity

alone to establish but for causation, we once again attempt to

clarify the issue. In Clark County School District v. Breeden, the

Supreme Court noted that “cases that accept mere temporal proximity

. . . as sufficient evidence of causality to establish a prima

facie case uniformly hold that the temporal proximity must be ‘very

close.’” 532 U.S. 268, 273 (2001) (emphasis added). Breeden makes

clear that (1) to be persuasive evidence, temporal proximity must

be very close, and importantly (2) temporal proximity alone, when

very close, can in some instances establish a prima facie case of

retaliation. See id. But we affirmatively reject the notion that

temporal proximity standing alone can be sufficient proof of but

for causation. Such a rule would unnecessarily tie the hands of

employers.

     Employers are sometimes forced to remove employees who are


                                      13
performing poorly, engaging in improper work conduct, or severely

disrupting the workplace. This is especially true for hospitals

providing serious medical care to patients. Precedent does not

prevent a hospital from removing such an employee simply because

the employee engaged in a protected work activity months prior.

Accordingly, because UHS stated legitimate reasons for firing

Strong, and because Strong has not put forth sufficient evidence

that those reasons were pretextual, Strong’s retaliation claims

must fail.

     Before concluding, however, we must briefly mention that after

the district court granted summary judgment, the United States

Supreme Court decided Burlington Northern & Santa Fe Railway Co. v.

White,   __ U.S. __, 126 S. Ct. 2405 (2006). Burlington redefined an

“adverse employment action” to include actions by an employer that

“well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Burlington, 126 S. Ct. at

2415 (internal quotation marks omitted).

     On appeal, pointing to Burlington’s new definition, Strong

argues that she suffered an adverse employment action each time she

was “talked to” or “counseled” by her supervisors following various

complaints   made    against    her.   Anticipating    Burlington,   Strong

preserved the issue at the district court. But we need not address

whether these brief discussions qualify as adverse employment

actions.   Similar   to   her   allegation   that     her   termination   was


                                       14
retaliatory, Strong cites no evidence other than temporal proximity

to suggest that the discussions were retaliatory. Thus, Strong

cannot prove but for causation, and Burlington does not effect our

review of the district court’s decision.

                            CONCLUSION

     For the foregoing reasons, we AFFIRM the district court’s

grant of summary judgment in favor of UHS dismissing Strong’s

retaliation claims.

AFFIRMED.




                                15